         Case 1:19-cv-00333-MBH Document 9 Filed 05/06/19 Page 1 of 1




        In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * **          *
                                               *
  SHELLY V. FRANK,                             *
                     Plaintiff,                *
                                               *
             v.                                *   No. 19-333C
                                               *   Filed: May 6, 2019
  UNITED STATES,                               *
                     Defendant.                *
                                               *
      * * * * * * * * * * * * * * * * **       *

                                        ORDER

      The court is in receipt of the plaintiff’s May 6, 2019 notice of voluntary dismissal of
the above captioned case without prejudice. Pursuant to Rule 41(a)(1)(A)(i) of the Rules of
the United States Court of Federal Claims (2018), this court ORDERS that this case be
DISMISSED without prejudice, with each party to bear its own costs.

       IT IS SO ORDERED.

                                                      s/Marian Blank Horn
                                                      MARIAN BLANK HORN
                                                               Judge
